*38OPINION OP
COKE, C. J.,
DISSENTING IN PART AND CONCURRING IN PART.
I concur in the majority opinion of this court disposing of the single new question presented by the appeals of respondent. The request addressed to the circuit judge by the respondent for permission to amend his return- so as to show that after the decision upon the reserved questions and before the peremptory writ had been issued others than petitioners had taken possession of, and were holding, the offices for which petitioners sought certificates of election was- properly denied by the circuit court.
The other questions involved in these appeals have been disposed of in Kumalae v. Kalauokalani (No. 1195) and Pacheco v. Kalauokalani (No. 1196), ante p. 1, where my views, to which I adhere, are expressed.